In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Schneier, J.), entered April 6, 1999, which granted the plaintiffs’ motion pursuant to CPLR 4404 to set aside a jury verdict in favor of the defendants and for a new trial.
Ordered that the order is affirmed, with costs.
*471The plaintiff Ivan Grant was allegedly injured when he fell while working on a construction project at the defendant St. Luke’s Roosevelt Hospital. The jury determined that the accident occurred when a scaffold on which Grant was standing collapsed, which constituted a violation of Labor Law § 240. Once the jury found that there was a violation of the statute, there was no evidence from which it could have concluded that the breach was not a substantial cause of the accident (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513).
Accordingly, the Supreme Court properly set aside as inconsistent by any fair interpretation of the evidence, the jury verdict finding that the statute had been violated but that the violation was not a substantial cause of the accident and properly ordered a new trial (see, Sideris v Town of Huntington, 240 AD2d 652). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.